FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LAIXING WANG,                                    No. 13-72385

               Petitioner,                       Agency No. A099-448-713

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      We grant respondent’s motion to reinstate proceedings.

      Laixing Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

       Substantial evidence supports the BIA’s adverse credibility determination

based on Wang’s vague testimony and inconsistencies between Wang’s asylum

application and his testimony regarding his alleged detentions and employment

termination. See id. at 1048 (adverse credibility determination was reasonable

under the “totality of circumstances”). Wang’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

Substantial evidence also supports the BIA’s determination that, even if Wang is

Christian and practiced Christianity in the United States, he failed to establish a

well-founded fear of persecution in China. See Gu v. Gonzales, 454 F.3d 1014,

1022 (9th Cir. 2006) (petitioner failed to present compelling objective evidence

demonstrating a well-founded fear of future persecution.) Thus, Wang’s asylum

claim fails.




                                           2                                    13-72385
      Because Wang failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Huang v.

Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because Wang failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to China. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                   13-72385